FILED
                           NOT FOR PUBLICATION                             AUG 18 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HI QUOC TRUONG,                                  No. 12-15166

              Petitioner - Appellant,            D.C. No. 3:06-cv-04235-MMC

  v.
                                                 MEMORANDUM*
D. L. RUNNELS, Warden, High Desert
State Prison,

              Respondent - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
               Maxine M. Chesney, Senior District Judge, Presiding

                           Submitted August 13, 2014**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and McKEOWN and CLIFTON, Circuit Judges.

       Hi Quoc Truong appeals the district court’s denial of his 28 U.S.C. § 2254

habeas corpus petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Truong’s assertion that the California Superior Court’s decision is

“objectively unreasonable” because the court failed to consider facts that were, in

his view, plainly relevant. “[A] federal court may not second-guess a state court’s

fact-finding process unless, after review of the state-court record, it determines that

the state court was not merely wrong, but actually unreasonable.” Taylor v.

Maddox, 366 F.3d 992, 999 (9th Cir. 2004). Neither occurred here. The trial

court’s comment about the dispatch tape’s ambiguity does not demonstrate that

counsel acted unreasonably, nor was the scope of the Superior Court’s fact finding

objectively unreasonable. The Superior Court’s conclusion that there was no

reasonable probability of a more favorable outcome, even had Truong’s counsel

presented a manslaughter defense, was not based on an unreasonable application of

the law or an unreasonable determination of the facts given the evidence presented.

See 28 U.S.C. § 2254(d).

      Reviewing the Superior Court’s decision with “doubl[e] deferen[ce],”

Knowles v. Mirzayance, 556 U.S. 111, 112 (2009), we conclude that the court did

not unreasonably apply the standard for ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668 (1984).

      AFFIRMED.




                                           2